UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-04316 MIDAS FUND, INC. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Midas Fund, Inc. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period:3/31/11 Item 1.Schedule of Investments MIDAS FUND, INC. SCHEDULE OF PORTFOLIO INVESTMENTS March 31, 2011 (Unaudited) Common Stocks (101.81%) Shares Cost Value Major Precious Metals Producers (32.91%) AngloGold Ashanti Ltd. ADR (a) $ $ Barrick Gold Corp. (b) Freeport-McMoRan Copper & Gold Inc. (b) Impala Platinum Holdings Ltd. (b) Kinross Gold Corp.(b) Newcrest Mining Ltd. (a) Newmont Mining Corp. Intermediate Precious Metals Producers (25.26%) African Barrick Gold plc Centerra Gold Inc. (c) Eldorado Gold Corp. Ltd. (b) Golden Star Resources Ltd. (a) (c) IAMGOLD Corp. Northam Platinum Ltd. Randgold Resources Ltd.ADR Silvercorp Metals, Inc. (b) Junior Precious Metals Producers (25.06%) Alamos Gold Inc. (b) Aurizon Mines Ltd. (c) Avocet Mining PLC (c) CGA Mining Ltd. (c) Great Basin Gold Ltd. (a) (c) HudBay Minerals Inc. Jaguar Mining, Inc. (a) (c) Northgate Minerals Corp. (a) (c) Exploration and Project Development Companies (16.23%) Corvus Gold Inc. (a) (c) Detour Gold Corp. (b) (c) Geomark Exploration Ltd. (c) International Tower Hill Mines Ltd. (c) Ivanhoe Nickel & Platinum Ltd. (c) (d) 0 0 Northern Dynasty Minerals Ltd. (a) (c) Platinum Group Metals Ltd. (a) (c) Other Natural Resources Companies (2.35%) Forsys Metals Corp. (c) Mercator Minerals Ltd. (a) (c) Total common stocks Warrants (0.22%) (c) Units Kinross Gold Corp., expiring 9/07/11 - Kinross Gold Corp., expiring 9/03/13 Kinross Gold Corp., expiring 9/17/14(a) - Total warrants Bullion Ounces (0.01%) (c) 10 Gold Securities held as Collateral on Loaned Securities (10.68%) State Street Navigator Securities Lending Prime Portfolio Total investments (112.72%) $ Liabilities in excess of other assets (-12.72%) ) Net assets (100.00%) $ (a) All or a portion of this security was on loan. As of March 31, 2011, the value of securities and related collateral outstanding was $13,344,470 and $13,875,776, respectively. (b) Fully or partially pledged as collateral on bank credit facility. As of March 31, 2011, the value of investments pledged as collateral was $34,528,468. (c) Non-income producing. (d) Illiquid and/or restricted security that has been fair valued. ADR means "American Depositary Receipt." Notes to Schedule of Portfolio Investments (Unaudited) Valuation of Investments Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade. Most equity securities for which the primary market is the United State are valued at the official closing price, last sale price or, if no sales has occurred, at the closing bid price.Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded.If the last sale price (on the local exchange) is unavailable, the last evaluated quote or closing bid price normally is used.Gold and silver bullion is valued at 4:00 p.m. ET, at the mean between the last bid and asked quotations of the Bloomberg Composite (NY) Spot Price for that metal. Debt obligations with remaining maturities of 60 days or less are valued at cost adjusted for amortization of premiums and accretion of discounts. Certain of the securities in which the Funds may invest are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Bonds may be valued according to prices quoted by a bond dealer that offers pricing services. Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when stockholders cannot buy or sell shares of the Fund. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of and pursuant to procedures established by the Fund’s Board of Directors. Due to the inherent uncertainty of valuation, these values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Fair Value Measurements The Fund uses a three level hierarchy for fair value measurements based on the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. An investment in its entirety is assigned a level based upon the inputs which are significant to the overall valuation. The hierarchy of inputs is summarized below. · Level 1- unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. · Level 2 - observable inputs other than quoted prices included in level 1 that are observable for the asset or liability which my included quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. · Level 3 - unobservable inputs for the asset or liability including the Company’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those investments. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund’s assets and liabilities carried at fair value. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Common stocks $ $
